United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-3600
                                      ___________

United States of America,                  *
                                           *
                    Appellee,              * Appeal from the United States
                                           * District Court for the Eastern
      v.                                   * District of Missouri.
                                           *
Carlton Bass,                              *      [UNPUBLISHED]
                                           *
                    Appellant.             *
                                      ___________

                             Submitted: June 15, 1999
                                 Filed: June 21, 1999
                                    ___________

Before BOWMAN, HEANEY, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

       Carlton Bass appeals his conviction and sentence for possession of cocaine with
intent to distribute. Bass contends the district court improperly admitted evidence of
his earlier convictions. Bass also contends the district court incorrectly considered two
of Bass's earlier convictions as separate offenses to establish his career offender status.
We conclude that an extended discussion of the issues presented by the appeal will
serve no useful purpose. We have carefully considered Bass's contentions and find
them to be without merit. We thus affirm Bass's conviction and sentence. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-